Townsend, J.
“An incriminating statement is one freely and voluntarily made by the accused, which only tends to establish his guilt of the offense charged, or one from which, together with other proven facts and circumstances, guilt may be inferred by the jury. Fletcher v. State, 90 Ga. 468 (17 S. E. 100); Riley v. State, supra [1 Ga. App. 651, 57 S. E. 1031].” Pressley v. State, 201 Ga. 267, 270 (39 S. E. 2d, 478). The incriminating statement of one of the defendants here, betraying knowledge that a cow had been killed, together with evidence as to the defendants’ presence at the time of the killing, their flight, their possession of a firearm, their conduct subsequent to the killing of the cow, showing an intent to steal the same, contradictory .statements in explanation thereof, and other circumstances, were sufficient to authorize the verdict of guilty. See Tinker v. State, 125 Ga. 743 (54 S. E. 662); Cross v. State, 64 Ga. 443.

Judgment affirmed,.


Gardner, P.J., and Carlisle, J., concur.